In his petition filed on March 26, 2014, in district court case
                number C248756, and his petition filed on March 27, 2014, in district
                court case number C233866, appellant asked the district court to order the
                Division of Parole and Probation to correct alleged errors in his
                presentence investigation report. We conclude that the district court did
                not err in denying appellant's petitions because the district court has no
                authority to amend a presentence investigation report after sentencing.
                See NRS 34.160; Stockmeier v. State, Bd. of Parole Comm'rs, 127 Nev. ,
                   , 255 P.3d 209, 213-14 (2011). Therefore, we
                             ORDER the judgments of the district court AFFIRMED. 2



                                         171)

                                         Parraguirre


                                             ,   J.                                    , J.
                                                           Cherry




                      2 In
                         light of this disposition, we deny as moot appellant's applications
                to proceed in forma pauperis, motions for waiver of page limitations,
                motions to appoint counsel, and motions for production of transcripts at
                State expense. We have reviewed all documents that appellant has
                submitted in proper person to the clerk of this court in these matters, and
                we conclude that no relief based upon those submissions is warranted. To
                the extent that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                   cc:   Hon. Michael Villani, District Judge
                         Hon. James M. Bixler, District Judge
                         Cody C. Leavitt
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(C) 1947A    Mem